Affirmed as Reformed and Memorandum Opinion filed May 20, 2004








Affirmed as Reformed and Memorandum Opinion filed May
20, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01188-CR
____________
 
DERRICK HICKS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th
District Court
County, Texas
Trial Court Cause No.
943,294
 

 
M E M O R A N D U M   O
P I N I O N
A jury found appellant guilty of the offense of possession of
a controlled substance, cocaine, weighing more than one gram and less than four
grams by aggregate weight.  On October
15, 2003, the trial court sentenced appellant to confinement for nine and one
half years in the Institutional Division of the Texas Department of Criminal
Justice and a $1,000 fine.  Appellant
filed a written notice of appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  Appellant=s appointed counsel noted that the
trial court=s written judgment inaccurately
reflects that appellant is guilty of possession of a controlled substance with
intent to deliver.  Appellant=s appointed counsel asked that we
reform the trial court=s judgment.
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.  We reform the judgment to read that appellant
is guilty of possession of a controlled substance, cocaine, weighing more than
one gram and less than four grams by aggregate weight. 
Accordingly, the judgment of the trial court is affirmed as
modified. 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 20, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).